PER CURIAM.
Pursuant to the motion of counsel for respondent filed herein on January 29, 1942, to enter the same judgment in the above numbered and entitled case as was entered by this Court on June 20, 1941, in the case Marrs McLean, Petitioner, v. Commissioner of Internal Revenue, Respondent, 5 Cir., 120 F.2d 942,. it is now here ordered, adjudged and decreed by this Court that the decision of the said United States Board of Tax Appeals, 41 B.T.A. 565, in this cause be, and the same is hereby, affirmed.